IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-50328
                           Summary Calendar



JAIME VASQUEZ,

                                           Petitioner-Appellant,

versus

R. D. MILES, Warden, Federal Correctional Institution, Bastrop,

                                           Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-01-CV-728-JN
                        --------------------
                          October 29, 2002
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jaime Vasquez, federal prisoner # 64305-080, appeals the

denial of his petition styled habeas corpus, requesting his

transfer to a minimum-security prison camp.    Vasquez also

requests this court to order the Bureau of Prisons to remove

allegedly incorrect information from his central file, and

monetary damages.    We AFFIRM.

     The Bureau of Prisons did not abuse its discretion by

refusing to transfer Vasquez to a prison camp, because its

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50328
                                -2-

decision is supported by irrefutable facts.   See Whitley v. Hunt,

158 F.3d 882, 889 (5th Cir. 1998).

     Vasquez requests this court to order the Bureau of Prisons

to correct his central file, to show that he has a minimum-

custody classification, on authority of the Freedom of

Information Act (FOIA), 5 U.S.C. § 552a.   Vasquez’s reliance on

exhibits he filed with his habeas corpus petition is misplaced,

because they do not show that he is entitled to minimum custody.

See Fendler v. United States Bureau of Prisons, 846 F.2d 550, 554

(9th Cir. 1988).   Finally, Vasquez is not entitled to monetary

damages under the FOIA.   Id.

     AFFIRMED.